Citation Nr: 0107977	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-03 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of section 306 death 
pension benefits in the amount of $4,224.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran upon whose service the benefits at issue are 
based had active military duty during World War II.  The 
appellant is the veteran's widow.

This case arises from a December 1998 decision that denied 
the appellant's request for waiver of recovery of an 
overpayment of death pension benefits.  The appellant 
expressed her disagreement with that decision in November 
1999, and her appeal was perfected in January 2000.  


FINDINGS OF FACT

The evidence establishes that there was an intentional 
failure to accurately report the appellant's employment and 
income for the purpose of receipt of section 306 death 
pension benefits to which she was not entitled, and which 
resulted in an overpayment in the calculated amount of 
$4,224.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of section 306 death 
pension benefits is precluded because of bad faith on the 
part of the appellant.  38 U.S.C.A. § 5302(c) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case shows that shortly after 
the veteran died in June 1972, the appellant was awarded 
death pension benefits under the provisions of the law as 
then in effect.  These benefits, a monthly monetary award, 
are referred to as Section 306 death pension benefits.  
(Essentially, the benefit was awarded to a surviving spouse 
of a veteran who served during a time of war, and whose death 
was unrelated to his service.  The calculation of the 
specific amount of the award was based on the amount of the 
surviving spouse's income.  See Pub.  L. 92-198 and 38 C.F.R. 
§ 3.3(b)(3).)  This benefit continued to be paid to the 
appellant until the time of the present appeal.  The evidence 
also shows that since 1978, the monthly amount paid the 
appellant was $132.

Over the course of the years, the record shows that on a 
number of occasions the appellant was provided notice that 
her entitlement to the benefit at issue was based on her 
income.  This can be specifically seen in letters from the 
regional office (RO) to the appellant dated in January 1976, 
January 1978, January 1979, and nearer in time to the events 
at issue in October 1990, November 1991, June 1993 and June 
1994.  This information was also given the appellant in 
various VA forms she was provided, as for example VA Form 21-
8767 (Death Pension Award Attachment) which the record shows 
she was sent in 1987, 1993 and 1996.  Furthermore, notice 
that the appellant's payments were directly related to her 
income was also set forth in VA Form 21-0510 (Eligibility 
Verification Report Instructions) which the record reflects 
she was sent each year between 1987 and 1993, as well as in 
1996.  

That the appellant understood that the amount of her award of 
benefits was based on her income level can be seen in a 
statement from her dated in January 1975, when she advised 
the RO of her expected income, and requested that her pension 
be adjusted accordingly.  In another statement dated in 
November 1982, the appellant again informed the RO of a 
change in her income, which occurred at that time when she 
began to receive benefits from the Social Security 
Administration.  

The overpayment at issue arose when the RO learned in 1998 
that the appellant received unreported income in 1995 in the 
amount of $8,075.  This amount of income was inconsistent 
with the amount of income that appellant had reported on a VA 
Form 21-0512S (Section 306 Eligibility Verification Report) 
she submitted in 1996.  In that document, the appellant 
advised that her only source of income was from the Social 
Security Administration in the amount of $353.50 per month, 
and that she had no income from employment the previous year 
or in the current year.  

In a July 1998 letter to the appellant, the RO informed her 
it had become aware of her 1995 income that had been 
previously unreported, and also gave her notice of its 
proposal to terminate her death pension benefits, effective 
from January 1, 1996, because of her excessive income.  This 
action, she was advised, would create a debt in her account, 
which she would have to repay.  In the same letter, the RO 
asked the appellant to provide additional information 
regarding her income in 1995, 1996, and 1997.  

The appellant responded to the RO's letter in August 1998.  
At that time, she reported that she had received wages from 
employment in 1995 in the approximate amount of $8,075.  She 
also reported wages from employment in 1996 and 1997 in the 
approximate amounts of $6,400 and $7,400, respectively. 

Following the receipt of the foregoing information from the 
appellant, the RO terminated her death pension benefits 
effective from January 1, 1996, because of her excessive 
income.  She was informed of this action in a letter to her 
dated in September 1998.  The following month, the appellant 
was advised that the amount of the overpayment of benefits to 
her was $4,224.  (This represents the amount of monthly death 
pension benefits she had been paid between January 1, 1996 
and August 31, 1998; $132 x 32 months.)  In an October 1998 
response to this letter, the appellant submitted a request 
that the recovery of this overpayment be waived.  
Accompanying this request was information that showed, among 
other things, the appellant's current income and expenses, as 
well as that she had been employed as a domestic since 1953.  

Thereafter, the appellant's request for waiver of recovery of 
the overpayment at issue was denied in December 1998.  The 
basis for this denial was that the appellant had exhibited 
bad faith, a statutory bar to waiver under 38 U.S.C.A. § 
5302(c) (West 1991 & Supp. 1999), by not informing VA of the 
amount of her wages and interest income over the years, 
despite her awareness of her responsibility to report this 
information.  It is this decision that the appellant appealed 
to the Board.  

Under applicable criteria, "Bad faith" is defined as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

38 C.F.R. § 1.965(b)(2).

As described above, the record shows that the appellant was 
repeatedly reminded over the many years she was in receipt of 
section 306 death pension benefits, that the rate at which 
she was paid this benefit depended on the amount of her 
income.  The record also contains convincing evidence in the 
form of statements from the appellant in 1975 and again in 
1982, that she understood this fact.  Furthermore, the 
evidence shows that in 1996, when the appellant was again 
informed that her payments were directly related to her 
income, she falsely reported that she had not worked in 1996, 
and had no income from wages in 1995, and 1996.  That this 
information was false, was confirmed by documents 
subsequently provided by appellant herself in 1998, (but 
submitted only after the RO discovered the inaccuracy in her 
earlier reports on its own, and advised her of this 
discovery).  Indeed, the appellant now admits to having been 
employed since 1953, and in this regard, it is observed that 
in documents submitted by her each year between 1985 and 
1993, as well as in 1996, she advised the RO that she had not 
worked at any time during each of those years.

In any event, based on the false information the appellant 
provided regarding her income in 1995, and thereafter, she 
continued to receive death pension benefits to which she was 
not entitled.  As previously mentioned, it was not until the 
RO discovered on its own that the appellant was in receipt of 
income that may make her ineligible for the continued receipt 
of this benefit, that any steps were taken by the appellant 
that would result in an adjustment to her award.  Given the 
evidence showing that the appellant repeatedly provided 
inaccurate information regarding her employment and income, 
and the evidence showing her knowledge that accurate 
information in this regard was necessary to calculate the 
amount of death pension benefits to which she was entitled, 
the Board concludes that her submission of this inaccurate 
information had as its purpose obtaining an unfair advantage 
with respect to her dealings with the VA, so as to receive a 
greater amount of benefits than she would have otherwise 
received had she provided accurate information.  This 
resulted in a loss to the government in the amount of the 
excessive benefits she was paid, and it therefore may be 
concluded that the appellant's actions constituted bad faith.  
Since "bad faith" in the creation of the debt has been 
shown, waiver of recovery of the debt is precluded by law, 
and the appeal is denied.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.963, 1.965.

In reaching this decision, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

Although the RO has not had an opportunity to consider this 
new law in the context of this claim, the Board notes that 
this law appears to primarily address claims for compensation 
based on disability.  That notwithstanding, it would also 
appear that the general notice requirements and the duty to 
assist provisions the law contains would be applicable to 
this case as well.  In this regard, however, the record 
reflects that the appellant has been informed by the 
statement of the case of that which would be necessary to 
substantiate her claim, and it is observed that there have 
been no assertions by either the appellant or her 
representative that additional relevant evidence is 
available.  As discussed within this decision, appropriate 
notice of the requirements to accurately report income was 
provided the appellant on numerous occasions, and it was her 
failure to do so that resulted in the overpayment.  Under 
these circumstances, it may be concluded that VA has met its 
obligations under the provisions of the recently enacted 
Veterans Claims Assistance Act of 2000, and a decision may be 
entered without referring the case to the RO for its 
consideration of the implication of the new law.






	(CONTINUED ON NEXT PAGE)


ORDER

Waiver of recovery of recovery of an overpayment of section 
306 death pension benefits in the calculated amount of $4,224 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

